Case 2:18-cv-08037-FMO-MRW Document 11-1 Filed 11/01/18 Page 1 of 1 Page ID #:33




                                        PROOF OF SERVICE
                      RAMIREZ V. CONTINENTAL INVESTMENT GROUP
                                 2:18-CV-08037-FMO-MRW

  I, the undersigned, am over the age of eighteen years and am resident of San Diego County, California; I
  am not a party to the above-entitled action; my business address is 9845 Erma Road, Suite 300, San
  Diego, CA 92131.

          On November 1, 2018 I served the following document(s):

   First Amended Complaint For Damages And Injunctive Relief

  Addressed to:
   CONTINENTAL INVESTMENT GROUP

   GEORGE APPLEBAUM
   1067 PARK VIEW DRIVE
   COVINA CA 91724




         BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed in the United
          States mail at San Diego, California.
         BY FACSIMILE: In addition to the service by mail as set forth above, I forwarded a copy of said
          documents via facsimile to the listed facsimile number.
         BY OVERNIGHT EXPRESS: I caused such envelope with postage thereon fully prepaid to be
          placed in the Designated Overnite Express drop box at San Diego, California.
         BY PERSONAL SERVICE: I caused said documents to be personally served on all listed
          recipients
         BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed documents to be
          electronically filed and subsequently emailed to the above recipients.


          Executed on November 1, 2018, from San Diego, California.

  I declare under penalty of perjury under the laws of the State of California that the above is true and
  correct.



                                                             ______________________________
                                                                  Kayla Drayton
